Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-13, 15-20 are allowed. Claims 2 and 14 are cancelled as seen below. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2 and 14 cancelled. 

Claims 2 and 14 are repetitive and their subject matter is already in independent claims 1 and 13. They are therefore cancelled. 

Claim 3 is amended to depend on claim 1. 

3. (Amended) The method of claim 1, wherein identifying a scene transition comprises: comparing the identified trend or pattern in the values of confidence with a predetermined trend of pattern; and identifying a scene transition in the video footage based on the comparison result.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims and now they are in condition of allowance. Where the gradual shift in confidence goes down it indicates a dissolve transition of that object and a sudden change indicates that the object is cut in the transition in combination with the object being tagged according to location in the frame, this subject matter as not found in the prior art. Close prior art is Bae (US 2020/0388205) ¶[0053] “The scene transition level may be calculated based at least on a difference value of output data between a previous frame and a current frame (or a difference value of output data between a current frame and a subsequent frame) to be output using at least a part of the display panel.” This calculates a difference value between scene transition but does not mention an object being tagged according to the location detection may be based on a sequence of object detections from more than one video frame (image). In some embodiments, the object detections across multiple frames may be used to modulate the confidence associated with an object detection in any particular frame. For example, if an object is detected with high confidence in a first and a third frame, but with a lower confidence in an intervening second frame, the confidence of the object detection in the second frame may be increased based on the output of the first and third frames. Likewise, if an object is detected in the second frame, but not in surrounding first or third frames, the associated confidence might be decreased.” This teaches the other part of the claim, however doesn’t previously put a unique identifier based on a spatial location of the detected object in the frame. And also doesn’t have a range of confidence for scene transition detection. This prior art reference is in the field of a vehicle driving.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/